Exhibit 10.1

 

Limited Waiver and

First Amendment to

Loan Agreement

 

Borrowers:Xtera Communications, Inc.

Azea Networks, Inc.

Neovus, Inc.

Xtera Asia Holdings, LLC

 

Date:October 30, 2015

THIS LIMITED WAIVER AND FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is
entered into between Pacific Western Bank (“Lender”) and, jointly and severally,
the borrowers named above (collectively, “Borrower”).

The parties hereto agree to amend the Loan and Security Agreement between
Borrower and Lender (as successor in interest by merger to Square 1 Bank), dated
January 16, 2015 (as amended, the “Loan Agreement”), as follows, effective as of
the date hereof, unless otherwise indicated below.  Initially capitalized terms
used but not defined in this Amendment shall have the meanings given to them in
the Loan Agreement.

The parties hereto agree to amend the Loan and Security Agreement between
Borrower and Lender (as successor in interest by merger to Square 1 Bank) and
Borrower, dated January 16, 2015 (as amended, the “Loan Agreement”), and Lender
agrees to waive certain Events of Default thereunder, as follows, effective as
of the date hereof, unless otherwise indicated below, subject to the terms and
conditions set forth below.  Initially capitalized terms used but not defined in
this Amendment shall have the meanings set forth in the Loan Agreement.

1.Limited Waiver.  Lender hereby waives Borrower’s failure to comply with
Section 5.5(viii) of the Loan Agreement as of September 30, 2015, as evidenced
by Borrower’s having entering into capitalized lease(s) in an aggregate amount
exceeding $250,000 and thereby incurring Indebtedness which is not Permitted
Indebtedness, as defined in Section 8 of the Loan Agreement.

No waiver of any covenant set forth herein shall, in any instance, constitute
any of the following: (i) a waiver of Borrower’s obligation to meet said
covenant(s) at any other date; (ii) a waiver of any other term or provision of
any of the Loan Documents; or (iii) an agreement to waive in the future the
above-referenced covenant(s) or any other term or provision of any of the Loan
Documents.

2.Increase Limit on Capitalized Leases and Purchase Money Indebtedness.  In the
definition of “Permitted Indebtedness” in Section 8 of the Loan Agreement,
subsection (vi), which currently reads:

-1-

--------------------------------------------------------------------------------

   Pacific Western BankFirst Amendment to Loan Agreement

 

“(vi) capitalized leases and purchase money Indebtedness secured by Permitted
Liens in an aggregate amount not exceeding $250,000 at any time outstanding,
provided the amount of such capitalized leases and purchase money Indebtedness
do not exceed, at the time they were incurred, the lesser of the cost or fair
market value of the property so leased or financed with such Indebtedness.”

is hereby amended to read:

“(vi) capitalized leases and purchase money Indebtedness secured by Permitted
Liens in an aggregate amount not exceeding $400,000 at any time outstanding,
provided the amount of such capitalized leases and purchase money Indebtedness
do not exceed, at the time they were incurred, the lesser of the cost or fair
market value of the property so leased or financed with such Indebtedness.”

3.Fee. In consideration for Lender entering into this Amendment, Borrower shall
concurrently pay Lender a fee in the amount of $1,000, which shall be
non-refundable and in addition to all interest and other fees payable to Lender
under the Loan Documents. Lender is authorized to charge said fee to Borrower’s
loan account or any of Borrower’s deposit accounts with Lender.

4.Representations True. Borrower represents and warrants to Lender that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.  

5.No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Lender, except as set forth in Section 1 above.

6.General Release. In consideration for Lender entering into this Amendment,
Borrower hereby irrevocably releases and forever discharges Lender, and its
successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, participants, and each of them, from any and all
claims, debts, liabilities, demands, obligations, costs, expenses, actions and
causes of action, of every nature and description, known and unknown, which
Borrower now has or at any time may hold, by reason of any matter, cause or
thing occurred, done, omitted or suffered to be done prior to the date of this
Amendment (collectively, the “Released Claims”). Borrower hereby irrevocably
waives the benefits of any and all statutes and rules of law to the extent the
same provide in substance that a general release does not extend to claims which
the creditor does not know or suspect to exist in its favor at the time of
executing the release. Borrower represents and warrants that it has not assigned
to any other Person any Released Claim, and agrees to indemnify Lender against
any and all actions, demands, obligations, causes of action, decrees, awards,
claims, liabilities, losses and costs, including but not limited to reasonable
attorneys' fees of counsel of Lender’s choice and costs, which Lender may
sustain or incur as a result of a breach or purported breach of the foregoing
representation and warranty.

7.General Provisions.  Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents.

-2-

--------------------------------------------------------------------------------

   Pacific Western BankFirst Amendment to Loan Agreement

 

This Amendment, the Loan Agreement, any prior written amendments to the Loan
Agreement signed by Lender and Borrower, and all other written documents and
agreements between Lender and Borrower, set forth in full all of the
representations and agreements of the parties with respect to the subject matter
hereof and supersede all prior discussions, representations, agreements and
understandings between the parties with respect to the subject hereof.  Except
as herein expressly amended, all of the terms and provisions of the Loan
Agreement, and all other documents and agreements between Lender and Borrower
shall continue in full force and effect and the same are hereby ratified and
confirmed.  Without limiting the generality of the foregoing, the provisions of
all subsections of Section 9 of the Loan Agreement (titled “General
Provisions”), including without limitation all provisions relating to governing
law, venue, jurisdiction, dispute resolution, and the waiver of the right to a
jury trial, shall apply equally to this Amendment, and the same are incorporated
herein by this reference. 

[Signatures on Next Page]

-1


-3-

--------------------------------------------------------------------------------

   Pacific Western BankFirst Amendment to Loan Agreement

 

Borrower:

 

 

 

 

 

 

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

By

 

/s/ Jack Owen

 

 

Title

 

Secretary

 

Borrower:

 

 

 

 

AZEA NETWORKS, INC.

 

 

 

 

 

By

 

/s/ Jack Owen

 

 

Title

 

Secretary

 

Borrower:

 

 

 

 

NEOVUS, INC.

 

 

 

 

 

By

 

/s/ Jack Owen

 

 

Title

 

Secretary

 

Borrower:

 

 

 

 

XTERA ASIA HOLDINGS, LLC

 

 

 

 

 

By

 

/s/ Jack Owen

 

 

Title

 

Secretary

 

Lender:

 

 

 

 

SQUARE 1 BANK

 

 

 

 

 

By

 

/s/ Pacific Western Bank

 

 

Title

 

Vice President

 

 

 

[Signature Page – First Amendment to Loan Agreement]

-4-